DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-17 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teacher nor render obvious each an every limitation of the claimed electrical power generation system as recited in independent claim 1. The closest prior art is Strizki (see prior art of record – Office Action from 03/25/2022), who teaches a power generation system (i.e., an integrated system of renewable energy management and storage) comprising an electrolyzer (140) (paragraph [0038]), a hydrogen tank (170) (paragraph [0035]), a fuel cell (130) (paragraph [0036]-[0037]) an inverter (i.e., multifunctional power conditioner) (paragraph [0016], [0055]-[0056], [0059]) and a controller circuit (i.e., smart controller) (paragraph [0033], [0045], [0055], [0062]). However, Strizki does not teach the particular configuration of the controller as recited in independent claim 1. In particular “a controller circuit configured to, autonomously and without user input, adaptively change a rate at which the output AC power is output by the inverter responsive to at least one system parameter by accumulating, as a data structure in a local memory, a local data set associated with the operation of the electrical power generation system into a local knowledge base, by transferring the local data set from the local memory across a network to a remote server which maintains a remote knowledge base comprising a set of remote information associated with the electrical power generation system with the set of remote information including the local data set plus a set of additional information from at least one independent source not associated with the electrical power generation system, by 2receiving, from the remote server across the network, control inputs based on the local data set from the electrical power generation system and based on the set of additional information from the at least one independent source not associated with the electrical power generation system, and by switching between a storage mode in which the hydrogen gas is generated and stored in the storage tank and a power generation mode in which the hydrogen gas is passed from the storage tank to the fuel cell to generate electricity responsive to the control inputs, the control inputs generated autonomously by the remote server independently of any inputs from a user, wherein the local data set comprises at least one sensor output from a sensor of the power generation system, wherein the controller circuit is further configured to activate an actuator of the power generation system to switch between the storage mode and the power generation mode responsive to the control inputs from the remote server, and wherein the controller circuit is further configured to alternatively activate the actuator of the power generation system to switch between the storage mode and the power generation mode responsive to automated detection of a new load added to the system.”
In view of the above, claims 1-12, 14-17 and 28-29 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723